Citation Nr: 1627261	
Decision Date: 07/08/16    Archive Date: 07/14/16

DOCKET NO.  12-32 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for coronary artery disease (CAD), status post myocardial infarction.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel

INTRODUCTION

The Veteran served on active duty from September 1965 to September 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ) in February 2016.  A transcript of this hearing is associated with the claims file.  

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Veteran was last afforded a VA examination in June 2011 for his CAD claim. 

More importantly, the Veteran's February 2016 BVA hearing testimony and VA treatment records indicate that his CAD may have worsened since his last VA examination.  See June 2014 VA treatment record reflecting an increase in medication. 

As such, the Board has no choice but to afford the Veteran a new VA examination in order to determine the current nature and severity of his service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

While on Remand any additional VA and private treatment records should be associated with the claims file.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, who treated the Veteran for his CAD.  After securing any necessary authorization from him, obtain all identified treatment records.  In order to expedite the case, the Veteran may wish to submit all of these records to the RO/AMC himself.

2.  Schedule the Veteran for a VA examination to determine the nature and severity of his service-connected CAD.  The Veteran's claims file should be provided to the examiner.  The examiner should obtain a detailed clinical history from the Veteran.  All pertinent pathology found on examination should be noted in the report of the evaluation.  Any testing deemed necessary should be performed.  Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record. 

3.  After completing the above, and any other development deemed necessary, readjudicate the issue currently on appeal with consideration of all applicable laws and regulations.  If any benefit sought on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




